Filed 9/27/21 P. v. Popejoy CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                 B312517

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. PA095699)
         v.

JAMES EDWARD POPEJOY,

         Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, David Walgren, Judge. Affirmed.
     Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                        _______________
      Pursuant to a negotiated agreement following the denial of
his motion to suppress evidence, James Edward Popejoy pleaded
no contest to the unlawful possession of ammunition (Pen. Code,
§ 30305, subd. (a)(1)); imposition of sentence was suspended; and
Popejoy was placed on felony probation for two years. Popejoy
appealed. No arguable issues have been identified following
review of the record by Popejoy’s appointed appellate counsel or
our own independent review. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Los Angeles County Deputy Sheriff Steve Erickson
conducted a traffic stop of Popejoy on the evening of
December 16, 2020 after noticing the vehicle driven by Popejoy
had a malfunctioning front headlight and illegally tinted front
windows. Deputy Erickson asked Popejoy if there was anything
illegal on his person or in the vehicle. Popejoy said no. Popejoy
then consented to a search of his person and the vehicle. Deputy
Erickson found two live rounds of ammunition in Popejoy’s left
front shirt pocket. The discovery of the ammunition occurred
within one minute of the traffic stop.
       Popejoy moved to suppress evidence pursuant to Penal
Code section 1538.5 at the preliminary hearing, arguing the
search was illegal. The magistrate denied the motion, finding
Popejoy had voluntarily consented to the search and the stop had
not been unduly prolonged. Popejoy renewed his motion to
suppress in a motion to dismiss the information pursuant to
Penal Code section 995. The court denied the renewed motion,
finding the initial traffic stop was lawful and Popejoy had
consented to the subsequent search.
       Following denial of his motion to suppress and pursuant to
a negotiated agreement, Popejoy pleaded no contest to one count




                                2
of unlawful possession of ammunition. Consistent with the
agreement, the court suspended imposition of sentence and
placed Popejoy on felony probation for two years, gave him credit
for nine days time served, and imposed statutory fines, fees and
assessments. Popejoy filed a timely notice of appeal.
                           DISCUSSION
       We appointed counsel to represent Popejoy on appeal.
After reviewing the record, counsel filed a brief raising no issues.
On August 16, 2021 counsel wrote Popejoy and advised him that
counsel intended to file a no-issue brief and that Popejoy
personally could submit his own supplemental letter brief in
which he identified any contentions or issues he wished us to
consider. We sent Popejoy a similar notice on the same date. We
have received no response.
       We have reviewed the entire record in this case and are
satisfied appellate counsel for Popejoy has complied with
counsel’s responsibilities and there are no arguable issues.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly
(2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d
436, 441-442.)
                          DISPOSITION
       The judgment is affirmed.



                                           PERLUSS, P. J.
      We concur:



            SEGAL, J.                      FEUER, J.




                                 3